DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 18 February, 2021. The amendments have been entered, and accordingly, claims 1-17 are allowed (see Examiner’s Reasons for Allowance below) and claim 18 has been cancelled.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is LU (US 2007/0034361 A1). However, LU, in addition to other prior art of record, fails to disclose, teach, or suggest, alone or in combination the claimed invention. Particularly, the independent claims 1, 16, and 17 require the following:
A metal heat exchanger tube comprising: a tube wall; a plurality of integrally encircling fins formed on the outside of the tube, wherein each fin has a fin foot, fin flanks and a fin tip, and the fin foot protrudes radially from the tube wall, and a channel formed between two adjacent fins, wherein the channel has a throughflow cross-sectional area perpendicular to the course of the channel, and spaced-apart additional structures arranged in portions of the channel, a first total throughflow cross-sectional area A1 being the minimum total throughflow cross-section area measured perpendicular to the course of the channel in the portions of the channel where the additional structures are arranged; a second total throughflow cross-sectional area A2 being the maximum total throughflow cross-section area measured perpendicular to the course of the channel in the portions of the channel where the additional structures are not arranged; wherein the additional structures divide the channel into segments, and wherein a reduction of the first total throughflow cross- sectional area Al relative to the second total throughflow cross-sectional area A2 is at least 60% of the second total throughflow cross-sectional area A2” (claim 1),
“A metal heat exchanger tube comprising: a tube wall; a plurality of integrally encircling fins formed on the outside of the tube, wherein each fin has a fin foot, fin flanks and a fin tip, and the fin foot protrudes radially from the tube wall, and a channel formed between two adjacent fins, wherein the channel has a through flow cross-sectional area perpendicular to the course of the channel, and spaced-apart additional structures arranged in portions of the channel, a first total throughflow cross-sectional area A1 being the minimum total throughflow cross-section area measured perpendicular to the course of the channel in the portions of the channel where the additional structures are arranged; a second total throughflow cross-sectional area A2 being the maximum total throughflow cross-section area measured perpendicular to the course of the channel in the portions of the channel where the additional structures are not arranged; wherein the additional structures divide the channel into segments, wherein a reduction of the first total throughflow cross- sectional area A1 relative to the second total throughflow cross-sectional area A2 is at least 60% of the second total throughflow cross-sectional area A2” (claim 16), andA metal heat exchanger tube comprising: a tube wall; a plurality of integrally encircling fins formed on the outside of the tube, wherein each fin has a fin foot, fin flanks and a fin tip, and the fin foot protrudes radially from the tube wall, and a channel formed between two adjacent fins, wherein the channel has a throughflow cross-sectional area perpendicular to the course of the channel, and spaced-apart additional structures arranged in portions of the channel, wherein the additional structures divide the channel into segments, wherein first ones of the additional structures project from a base of the channel and second ones of the additional structures extend radially from the fin tip such that when the second ones of the additional structures lie above the first additional structures as viewed radially there is a reduction in the throughflow cross-sectional area in the channel between two adjacent fins in order to limit fluid flow in the channel by at least 60%” (claim 17).

Due to this, the claimed invention is neither anticipated nor rendered obvious, absent impermissible hindsight reasoning; the claimed invention set forth in independent claims 1, 16, and 17 and the dependent claims thereof, have been found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/20/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763